Title: To John Adams from John Sevier, 17 September 1798
From: Sevier, John
To: Adams, John



Sir
State of Tennessee, Knoxville 17 September 1798

It affoards Me great pleasure to have it in my power to transmit to you, Junary Resolutions entered into by four Companies of Cavalry and Mounted Infantry belonging to the District of Washington together With an Adress from Captains Gellispie & Nelson—
You will discover sir, that they have tendered their Services to the President, provided the same should become Necessary, and be Assured, that the officers and privates, will do honor, both to their Country And Selves, should they have An opportunity of rendering the same—You may also expect with certainty, that four More Companies from this State, of the same kind, will be ready to turn out on the shortest notice—I have the honor to be sir,  / with every sentiment of respect / Your mo. ob. Servt.

John Sevier